Citation Nr: 0901763	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
March 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, denied the 
veteran's claim for service connection for PTSD.

In March 2004, as support for her claim, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) at the Board's offices in Washington, DC (Central 
Office hearing).

Subsequently, in April 2004, the Board remanded the veteran's 
claim to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further development and consideration.  
However, following that additional development, the RO 
continued to deny her claim in a September 2004 decision.

In January 2005, the Board issued a decision also deny the 
veteran's claim, and she appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2005, 
during the pendency of her appeal to the Court, her attorney 
and VA's Office of General Counsel - representing the 
Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order that same month granting the joint 
motion for remand and returned the case to the Board.

Meanwhile, jurisdiction over the veteran's claim was 
transferred to the RO in Boston, Massachusetts.

In July 2006, the Board issued another decision continuing to 
deny the veteran's claim; and, again, she appealed to the 
Court.  In February 2008, the veteran's attorney and VA's 
Office of General Counsel again filed a joint motion asking 
the Court to vacate the Board's decision and to remand the 
claim for still further development and readjudication in 
compliance with directives specified.  The Court issued an 
order that same month granting the joint motion for remand 
and returned the case to the Board.

Since then, the veteran has submitted additional evidence in 
support of her claim and has waived her right to have the 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  

The Board also has advanced this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the veteran has a diagnosis of PTSD, the record does 
not establish the occurrence of a sexual assault during her 
military service to support this diagnosis.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of a disease or an 
injury incurred in or aggravated by her military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
2001, the RO advised the veteran of the evidence needed to 
substantiate her claim and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO issued that VCAA notice letter prior 
to initially adjudicating her claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

However, the RO did not inform the veteran that a downstream 
disability rating and effective date will be assigned if her 
underlying claim for service connection is eventually 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  But not providing this Dingess notice is 
nonprejudicial, i.e., ,harmless error because, in this 
decision, the Board is denying the underlying claim for 
service connection, so the downstream disability rating and 
effective date elements of her claim are ultimately moot.  
38 C.F.R. § 20.1102.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), where the Federal Circuit Court held 
that VA may rebut the presumption of prejudicial error in the 
provision of VCAA notice by showing:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  See, too, Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).  It is also worth mentioning in this regard that 
the veteran is represented in her appeal by an attorney, and 
her attorney is presumably knowledgeable of the requirements 
for establishing entitlement to service connection for the 
claimed disability, PTSD, including on the premise it is the 
result of a personal (sexual) assault while in the military.



As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the reports of her 
VA compensation examinations discussing the etiology of her 
PTSD in terms of whether it is attributable to her military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  


The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court 
clarified in YR and Patton that the general rule discussed in 
Moreau, that after-the-fact medical nexus evidence cannot 
establish the occurrence of the claimed in-service stressor, 
does not apply to claims for PTSD based on sexual assault.

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  Here, the 
record contains a May 2005 assessment report from the Women's 
Stress Disorder Treatment Team, Women's Health Sciences 
Division, National Center for PTSD, which is part of the VA 
Boston Healthcare System, diagnosing the veteran with PTSD.  
And in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
noted that diagnoses of PTSD are presumably in accordance 
with DSM-IV, both in terms of the adequacy and sufficiency of 
the stressors claimed.  Therefore, the Board finds that the 
veteran has the required current DSM-IV diagnosis of PTSD.  
Indeed, the record contains several reports from many 
mental health care professionals who, in diagnosing the 
veteran with PTSD, apparently accepted as true her account of 
her alleged stressors during service.



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

The veteran asserts that, while in service stationed in 
Korea, she was sexually assaulted by her commanding officer, 
whom she also asserts insisted that she have unwanted sexual 
contact with another servicemember in May or June 1977.  
See, e.g., the January 2003 report of the veteran's 
examination by VA mental health professionals, P.R., M.D. and 
D.K., Ph.D.  Hence, she is not alleging that her stressors 
relate to combat, instead, to a sexual assault.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See again Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.



Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet App 200 (2006), § 3.304(f)(3) provides "unequivocally" 
that "VA will not deny a [PTSD] claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).



Here, a preliminary review of the veteran's STRs provides a 
starting point as to whether her PTSD is attributable to a 
stressor coincident with her military service.  Her STRs are 
unremarkable for any evidence in the way of relevant 
complaints, diagnoses, or treatment of a stress-related 
mental illness - keeping in mind that VA did not adopt the 
PTSD nomenclature until 1980 or thereabouts, just around the 
time her military service ended that same year.

The veteran's STRs also show that, when completing a medical 
history questionnaire in anticipation of separating from the 
military, she expressly denied experiencing depression, 
difficulty sleeping, nervous trouble, loss of memory, 
or excessive worry.  A physician noted the veteran reported 
having a history of uterine infection in 1975, but due to an 
intrauterine device.  The contemporaneous report of medical 
examination shows that a psychiatric evaluation was normal, 
but that she exceeded the weight standard for her height and 
age.  

With regard to physical complaints following her asserted 
sexual assault, the veteran's STRs show she was seen for 
astigmatism and myopia, dysmenorrhea/dysfunctional uterine 
bleeding, sinusitis, colitis, obesity, vaginitis, otitis 
externa, enteritis, and fibrocystic breasts.  A February 1977 
medical record indicates she related that a 1975 laparoscopy 
had found pelvic adhesions.  An August 1977 medical record 
indicates she reported that another service member had listed 
her as a gonorrhea contact and that she had undergone a tubal 
ligation.  She was tested for gonorrhea, prescribed 
penicillin, and results were negative.  Another August 1977 
medical record indicates her dysmenorrhea was likely due to 
hormonal dysfunction.  She was treated for enteritis versus 
dysmenorrhea in November 1978.  She also had overweight 
evaluations and hypnosis therapy for weight control from 1977 
through 1979.

Also, in February 1980, the veteran had a psychological 
evaluation.  She reported that she pulled "more than her load 
in the shop," but that she was moved to another section due 
to her treatment of customers.  She also related that she had 
worked in her job for 2 years and acknowledged that she had 
not dealt well with customers.  She demanded that she be 
allowed out of the military.  A psychiatric disorder was not 
found upon evaluation.  The examining psychologist determined 
the veteran had excellent insight into her behavior and her 
difficulties with the squadron.  He also noted that she 
recognized that she had problems with social relationships 
and being abrasive.  He indicated that she was generally an 
effective worker, but caused social friction and difficult 
working relationships due to her intense motivation for 
achievement and focus on minutiae, and he characterized this 
tendency as a personality characteristic.  

The veteran's STRs are unremarkable for any express 
indication of complaints of or treatment for sexual assault - 
either as a matter of her mental or physical health.  
However, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."

Towards supporting her claim, the veteran asserts that, 
although she did not report these alleged incidents while in 
the military, she was treated for anxiety in a group therapy 
setting while still in Korea.  See, e.g., the January 2003 
report of her examination by VA mental health professionals, 
P.R., M.D. and D.K., Ph.D.

The veteran's STRs document that she received treatment at 
the mental health clinic at the U.S. Army hospital in Seoul, 
Korea, while in service.  Her STRs show that, on December 14, 
1977, she presented for treatment relating to weight 
management on referral from a physician.  The Army medical 
professional transcribed the veteran's relevant history, 
specifically noting that she "stated having difficulties 
with her military life due to her [being] overweight, 
although she likes her job."  The record proceeds to state 
that she reported her previous professional treatment as 
involving and relating to a voluntary sterilization procedure 
in 1975.  The report notes "anxiousness" in reference to 
her mental state, but notes that her insight and judgment 
were "good."  



Following that, the veteran's STRs show she began a treatment 
regimen including hypnosis, medical treatment, counseling, 
group therapy, and diet counseling.  The record documents her 
treatment on December 20, 1977, January 5, 1978, January 11, 
1978, January 20, 1978, January 25, 1978, February 1, 1978, 
February 8, 1978, February 15, 1978, February 22, 1978, March 
29, 1978, May 25, 1978, June 14, 1978, and August 9, 1978.  
Over the course of this treatment program, the record of her 
February 1, 1978 treatment shows that she sought to address 
the following issues during her program:  weight loss, non-
verbal communication skills, and image.  While this record 
documents her progress through this frequent, at times 
weekly, treatment, it does not mention either expressly or by 
implication any issues of or relating to prior sexual assault 
or trauma.  These records do, however, document the 
challenges she had with meeting her required weight 
limitations and her fluctuating weight and abrasive nature in 
dealing with others.  

The veteran's STRs also document that, prior to that mental 
health program, she was considered overweight according to 
military standards and needing a diet plan in May 1977, June 
1977, November 1977, and December 1977.

The veteran's STRs show that her case at the Army's mental 
health clinic in Seoul, Korea, was considered "closed" on 
August 9, 1978; and it is noted in the record documenting the 
closing of her case that she was being considered for 
discharge from military service.  The Board also notes that 
her STRs include a June 1978 request for her medical and 
physical information, including psychiatric evaluations, for 
the purpose of military discharge processing.



So while the record documents the veteran received mental 
health treatment while in service, in Korea, it does not 
corroborate her assertions that such treatment was related to 
a prior sexual assault.  Rather, it tends to suggest 
otherwise - that the treatment instead concerned her weight-
management issues.  Specifically, the Board notes that 
without regard to any actions from her supervisor or 
commanding officer, the evidence establishes that her weight-
management issues were being monitored and treated by 
military medical personnel.  That is, the fact that her 
weight problem was real, documented, being monitored and 
treated, suggests this counseling was legitimately related 
thereto.

The veteran asserts that, subsequently, she was subject to 
disciplinary actions for weight problems that were in 
actuality related to the unwanted sexual activity.  And so, 
the Board will consider her service personnel records in 
order to consider whether the record tends to corroborate 
this allegation.

The veteran's service personnel records show that she was 
promoted to grade Airman from Airman Basic in February 1977 
and to grade Airman First Class from Airman in July 1977.  
Her service personnel records also show that her Airman 
Performance Report (AF 909) covering August 18, 1976 to 
February 17, 1978 provide that she received an overall 
evaluation of 8 on a scale of 0 to 9, with 9 representing the 
highest or "best" possible evaluation.  The reporting 
official noted that "she as not yet accepted full 
responsibility for her actions pertaining to Air Force policy 
and procedures" and the indorsing official noted "some 
difficulty in adjusting to the military environment."  Her 
AF 909 covering February 18, 1978 to November 14, 1978 again 
provides the same overall evaluation of 8 on a scale of 0 to 
9.  The reporting official noted that she "needs to strive 
toward a more cooperative attitude when working with the 
general public and her fellow workers" and the indorsing 
official provided that "her sometimes erratic behavior makes 
her adaptability to military life questionable" and that 
"[s]he has been a source of friction in the [duty office] 
during this reporting period."  During this latter period, 
however, her service personnel records include a letter of 
evaluation (AF 77a) that pertains to April 1, 1978 to July 
17, 1978.  It provides, in part, that "[her] desire to work 
and cooperate with her co-workers requires improvement.  She 
objects to some changes even though they are for improvement 
of working procedures or for the overall betterment of the 
general public, however her bearing and behavior towards [the 
reporting official], her supervisor, still requires 
improvements.  At times [she] projects an image that borders 
on disrespect toward her supervisors."  Nonetheless, she was 
promoted to Senior Airman in June 1979 and her next 
performance evaluation, in November 1979, stated she had 
performed her duties in an outstanding manner.

Arguably, the mid-period July 1978 letter of evaluation shows 
the veteran was having difficulties in her working 
environment, particularly in dealing with her 
co-workers and supervisors, which group includes those 
servicemembers whom she asserts committed the sexual assaults 
upon her.  However, the fact that her overall rating remained 
consistent (and, furthermore, consistently high) and that, 
arguably, she had previously shown signs of not adjusting 
well to military culture suggests this was not a departure or 
change, rather, was typical of her work behavior.  That is, 
arguably, her service personnel record at this time suggests 
that, in spite of her competence and ability, she had begun 
her military service with some difficulties in adapting and 
adjusting to military culture, including accepting personal 
responsibility, following procedure, and getting along well 
with others, and that, over time, these difficulties did not 
improve, but instead tended to continue as a matter of their 
own course.

The veteran's service personnel records document that on her 
AF 909 covering the period of November 15, 1978 to November 
14, 1979, she received an overall evaluation of 9 on a scale 
of 0 to 9.  So she received the highest possible evaluation.  
The reporting official acknowledged that the veteran "[had] 
performed all assigned duties in an outstanding manner."  
The indorsing official further provided that she "[had] 
shown an outstanding desire to the best possible work in her 
career field. ... Her dependability and motivation have made 
her a very productive member of this unit."  During that 
same time period, her service personnel records also show 
that her unit commander submitted a Selective Reenlistment 
Noncommissioned Officer Status Consideration (AF 418) form 
stating that "[the veteran] is a definite asset to [the duty 
office] and a credit to the Air Force.  Her outstanding 
ability and her standards place her well ahead of her 
contemporaries."  

The veteran's service personnel records also include, 
however, a letter dated in March 1980 from her commander 
regarding the veteran's request for discharge.  In discussing 
the veteran's request, the letter provides, in part, that 
"early separation of [the veteran] would benefit this 
squadron as in the past six months she has become very 
dissatisfied with her work, her supervisors and coworkers.  
She has a tendency to focus on the minutia and to lose 
appreciation for the big picture in working relationships 
because of the intensity of her motivation for achievement.  
Her actions have caused considerable disruption within [the 
duty office] function, and she has expressed total 
dissatisfaction with her work on numerous occasions through 
the Wing Inspector General."

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates she served from August 
1976 to March 1980.  The type of separation was a 
"discharge," the character of her service was "honorable," 
and the reason for her separation was listed as being for 
"hardship reasons."  Her service records clarify that she had 
requested a hardship discharge in March 1980 to provide 
physical assistance and emotional support to her mother, and 
that her normal separation date was August 1980.  

And so, while the veteran's service personnel records 
document some performance issues, these performance issues 
were not confined to her duty station in Korea -where the 
asserted instances of assault took place, but instead were 
rather consistent throughout her service.  That is, the Board 
finds that the record indicates she was very competent and 
able, but, nevertheless, had difficulties in her interactions 
with others, and that this was fairly consistent throughout 
her military career.  Therefore, the record does not support 
her assertion that she was subject to some form of 
disciplinary action in relation to these asserted instances 
of sexual assault.  Moreover, her service personnel records 
indicate her work performance was rated consistently high 
throughout her military career, with no indications of a 
decline in her performance, in spite of her apparent 
difficulties in adjusting to military life and/or working 
with others.



Further concerning these asserted in-service incidents of 
sexual assault, the January 2003 report documents the veteran 
has specifically provided that in May or June 1977 her 
commanding officer forced her to have a sexual relationship 
with the deputy commanding officer against her will for a few 
weeks, following which, she reports, she was put on a list 
for medical restriction for venereal disease as a male 
falsely identified her as a sexual contact.  She asserted 
that she felt that being put on this list implied that she 
had a venereal disease, that she was subsequently tested and 
examined on a number of times and did not have a 
venereal disease.  

The veteran's STRs show that in August 1977 she was listed as 
a contact for gonorrhea.  A report concerning her August 1977 
consultation, however, provides that, after clinical 
examination, including taking cultures, the examiner's 
assessment was that the veteran was exposed to gonorrhea; and 
the examiner prescribed penicillin.  The veteran's STRs 
further provide that she presented for follow-up examination 
later that same month and that her cultures were negative.  
Her STRs document that during a subsequent gynecological 
examination, also during that same month, the examiner 
indicated the veteran also had a history of trichomoniasis.  
Further during that examination, the examiner also indicated 
the veteran reported being "uptight," but because of being 
overweight.

And so, the Board finds that while the record does establish 
the veteran was placed on a list as someone possibly infected 
with a sexually transmitted disease and that she was, 
consequently, subjected to testing for such disease, it does 
not establish this was due to in-service sexual assault, 
although it suggests she had engaged in sexual activity with 
someone.  But the mere fact that she may have been engaged in 
sexual activity is not dispositive as to whether she was 
sexually assaulted.  In fact, the record suggests she had a 
history of being sexually active outside of the context of 
any in-service sexual activities that may or may not have 
occurred, with or without her consent.  According to a 
January 2000 psychological evaluation report, the veteran has 
related that she engaged in frequent sexual experiences with 
multiple partners during her young adulthood and that she was 
sexually molested by her father throughout her childhood and 
into her adulthood. 

Consequently, while the Board finds that the record supports 
the veteran's assertion that she was listed as a sexually 
transmitted disease contact and subsequently tested and then 
found negative for it, it is not entirely dispositive as to 
whether she was subject to in-service sexual assault, 
particularly as the record suggests that she had multiple sex 
partners outside of this alleged context.

Further concerning this asserted in-service assault in Korea, 
the report of the veteran's January 2003 examination provides 
that she stated that after the above mentioned incident 
regarding the testing for a sexually transmitted disease, 
the officer with whom she had been coerced into having a 
sexual relationship took her off-base and forced her to have 
oral sex with him while he was driving.  This would have been 
some time in mid-to-late 1978.  This is approximately the 
time when the mid-period letter of evaluation (AF 77a) that 
pertains to April 1, 1978 to July 17, 1978 was placed in the 
veteran's file, noting in part that "[her] desire to work 
and cooperate with her co-workers requires improvement."  
So, arguably, this signals some difficulty in working 
relationships as may indicate issues related to sexual 
assault.  However, as mentioned, that she had difficulty 
working with co-workers was not confined to this time period 
or this duty station.  The record suggests that, rather than 
this signaling some departure or change to which an 
intervening cause might be attributed, it is, instead, an 
indication of her military work history as a whole.

The report of the veteran's January 2003 examination further 
provides that she asserts that she began drinking alcohol 
heavily following these incidents in Korea.  Her STRs, as 
well as her service personnel records and other evidence, are 
silent as to any objectively observed behavior or incidents 
relating to alcohol use or abuse.  Therefore, the Board finds 
that the record does not contain evidence that would 
corroborate this allegation.

The report of the veteran's January 2003 examination further 
provides that she asserts that, after she left Korea, she 
received additional psychiatric treatment, which she stopped 
because "the guy ended up hitting on [her]."

The veterans STRs document that she received a psychological 
evaluation at Homestead AFB, Florida, after leaving Korea.  
Her STRs show that in February 1980 she was seen for a 
psychological evaluation at the USAF Hospital at Homestead 
AFB, but the Certificate of Psychiatric Evaluation provides 
in the Diagnosis section that there was no significant 
psychiatric disorder at that time.  The clinical psychologist 
performing the evaluation provided, in part, that 
"[the veteran] was seen in the Mental Health Clinic for an 
evaluation interview on 26 Feb 80.  No significant 
psychiatric disorder was found during the interview."  The 
narrative, however, also notes that the veteran had 
"difficulties" with her squadron and that the veteran 
attributes the "social friction" and "difficulty with 
working relationships" to her "intense motivation for 
achievement."   
 
The veteran's STRs are unremarkable for any ongoing 
psychiatric treatment following her service in Korea, 
although there is a note suggesting that the February 1980 
evaluation was prompted by her unit commander.  Specifically, 
her STRs show that earlier that month, on February 14, 1980, 
the clinical psychologist who performed the February 
evaluation recorded that the veteran had reported feeling as 
though she was carrying more than her load in the unit and 
that her supervisors had reassigned her because of her 
treatment of customers.  He also indicated the veteran had 
not dealt well with customers.  Furthermore, he stated she 
was seeking to leave the military.  Nevertheless, the report 
notes no psychological disorders in connection therewith or 
as a resulting consequence.

Towards identifying the counselor whose "hitting on her" 
caused her to stop her psychological treatment at Homestead 
AFB, the veteran asserted in a handwritten letter dated 
received at the RO in January 2002 that the counselor was an 
NCO, not an officer, but that she could not remember his 
name.  In another statement, the veteran further attempted to 
describe this incident by stating that she pursued 
psychological treatment at Homestead, but was physically 
assaulted by a staff sergeant in connection with this 
instance.  See the May 2005 PTSD Assessment Report prepared 
by the Women's Stress Disorder Treatment Team, Women's Health 
Sciences Division, National Center for PTSD, VA Boston 
Healthcare System.  The clinical psychologist who performed 
the February 1980 evaluation was an Air Force captain - not 
an NCO.  

Therefore, the Board finds that the record establishes the 
veteran received a psychiatric evaluation, following her tour 
of duty in Korea, at Homestead AFB, Florida; but it does not 
corroborate her assertion that she entered or pursued 
psychological treatment at Homestead AFB in relation to her 
asserted sexual assault.  Moreover, the Board finds that the 
record does not suggest she was prevented from getting 
psychological treatment as a result of either unwanted 
advances or assault by an enlisted servicemember.  Rather, 
the Board finds that the record suggests that she was 
provided a psychological evaluation that was prompted by her 
commander in response to her difficult behavior at work.  
And, the Board reiterates that her STRs are unremarkable for 
any medical evaluation or treatment as might relate to any 
physical or sexual abuse at Homestead AFB.  

Even acknowledging 38 C.F.R. § 3.304(f)(3), mere difficulties 
at work do not necessarily represent a "change" per se, 
particularly if, as here,  the record suggests the 
"difficulties" are the pattern, rather than the exception.

The veteran also asserts that, while in Korea, she reported 
the in-service sexual assault to the base JAG officer and 
that the JAG officer recommended that she not file a report 
due to likely repercussions.  But the veteran's service 
personnel records and the other objective evidence of record 
do not document any such complaints, reports, or actions 
taken with any JAG officer.  See, e.g., the May 2005 report.  
Hence, this is not corroborated.

As well, the veteran asserts that she has made numerous 
attempts towards receiving counseling and/or treatment 
regarding these in-service stressors; and the record shows 
that she has an extensive history of psychological treatment.  
Again, though, it is undisputed she has the required 
diagnosis of PTSD; it is also undisputed that she has been 
receiving treatment for it.  However, as the dispositive 
issue in her appeal is whether there is sufficient evidence 
to conclude the alleged stressors actually occurred, the 
Board will consider her counseling and treatment from the 
perspective of attempting to verify or confirm her asserted 
sexual assault in service.  


It is of no probative value to discuss every matter 
pertaining to her several diagnoses, various psychological 
issues, and copious medical records without regard as to 
whether they bear on the determinative issue - the occurrence 
of her asserted in-service sexual assault.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran first sought treatment for psychiatric-related 
complaints in December 1999, in order to apply for Social 
Security Administration (SSA) disability benefits.  According 
to the January 2000 psychological evaluation report, she said 
that she had occasionally abused alcohol and experimented 
with drugs when she was younger, and that she continued to 
drink socially and use marijuana.  She has at other times, 
however, claimed that her drinking began after the asserted 
sexual trauma in service, not before it.  In any event, as 
mentioned, her STRs are unremarkable for any treatment 
relating to alcohol abuse issues; her service personnel 
records also are silent as to any notations of behavior or 
work-related issues relating to alcohol abuse; and there is 
no other objective evidence of record as well supporting this 
proposition.  Hence, the Board finds that although the 
veteran has repeatedly asserted that she began abusing 
alcohol in service after being sexually assaulted, this is 
unverified by objective evidence.  

However, the record includes a September 2001 statement from 
a childhood friend, G.L.H., stating that she had known the 
veteran since childhood and that the veteran was fun and 
driven until she joined the military.  According to G.L.H., 
she and the veteran lost touch while the veteran was 
stationed overseas, but corresponded regularly when the 
veteran returned to the United States.  G.L.H. also stated 
that the veteran's mood shifted around the time of her 
return, as the veteran seemed uncomfortable and at odds with 
others in the service.  She also wrote that the veteran 
assumed a defensive posture in relationships with superiors 
and fellow service members and that following service, the 
cycle of new opportunity, hard work, friction with a male 
authority figure, distrust of co-workers, fighting dismissal, 
and crisis continued.  G.L.H. also noted the veteran was more 
distrustful of emotional intimacy since her service.

As the Board is required to assess the credibility and 
probative value of behavior change evidence and give the 
veteran the benefit of the doubt, the Board finds that 
G.L.H.'s statement suggests the veteran's behavior changed as 
a result of her service in Korea; and the veteran in turn 
suggests this change was due to her sexual assault there.  

But even giving the veteran the benefit of the doubt, this 
statement from G.L.H. acknowledges that she lost all contact 
with the veteran while she was stationed in Korea - which 
was when the events in question reportedly occurred.  G.L.H. 
said that she did not reestablish her relationship with the 
veteran until the veteran returned stateside, when G.L.H. 
noticed a changed demeanor and disposition for the worst.  
And so, while the Board acknowledges that according to G.L.H. 
the veteran's behavior had changed upon her return from 
Korea, this, alone, is not sufficient to verify that the 
veteran was sexually assaulted in Korea, particularly in 
light of the other evidence of record - some of which is in 
direct contradiction to the veteran's assertions towards 
verifying her asserted stressors.  

The veteran was afforded a VA examination in September 2003.  
The report provides that she was vague about her psychiatric 
symptoms and became extremely angry and abusive when 
questioned about her mood and psychotic symptoms.  It also 
provides that she presented with an enormous amount of anger 
and rage, with difficulty controlling and modulating her 
affect and severe interpersonal difficulties.  It further 
notes that her history of trauma in the military was quite 
vague and that her childhood sexual trauma appeared to have a 
significant impact on her current functioning.  The report 
further noted that her difficulties stem from her character 
pathology.



Although the September 2003 VA examination report does not 
provide any evidence towards establishing the occurrence of 
the veteran's asserted in-service stressors, it does raise an 
alternative explanation for her difficulties - her childhood 
sexual trauma.  And without regard as to whether her PTSD is 
related thereto, the Board finds that the report is probative 
as to the credibility that ought to be assigned to the 
veteran's testimony regarding her asserted stressors.  
Specifically, the report suggests, among other things, that 
the veteran is vague as to these occurrences that she reports 
occurred in the 1970s and also that she continues to have 
interpersonal difficulties.

In March 2004, as previously mentioned, the veteran had a 
hearing before the undersigned VLJ of the Board.  According 
to the transcript, the veteran alleged there were outright 
fabrications in her psychiatric and psychological evaluation 
reports.  She also alleged that information about her sexual 
assaults in the military was suppressed.  She testified, as 
well, that she had been diagnosed with PTSD in 2001, had 
recurring problems keeping jobs following her military 
service, and that she was experiencing financial 
difficulties.  She offered no information regarding objective 
evidence towards verifying her asserted in-service stressors.

The record also reflects that the various assessments as to 
the origin of the veteran's PTSD have, arguably, been in 
conflict.  And, towards this, the veteran points to the May 
2005 report, specifically noting the examiner's statement 
that "[b]ased on the Clinician Administered PTSD Scale 
(CAPS), [the veteran] currently meets full criteria for 
chronic PTSD, secondary to military sexual trauma that 
occurred during her Air Force service between 1977 and 
1978."  

Such a statement as this may be competent evidence of an 
etiological link between the veteran's current diagnosis and 
her asserted in-service stressors.  However, while 
establishing a claim for service connection for PTSD requires 
such competent evidence of an etiological link, it also 
requires that the asserted in-service stressors be 
corroborated by evidence other than the veteran's statements.  
See 38 C.F.R. § 3.304(f)(3); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  And so, there still needs to be credible 
supporting evidence that the in-service sexual assault did in 
fact occur.  See id.; and see Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  And, without regard as to what bases 
upon which the mental health professional relied in order to 
come to this conclusion, such a determination regarding the 
occurrence of such asserted stressors is a matter of fact to 
be found by the Board, not a mental health professional.  
That is to say, whether an alleged stressor incident occurred 
is a factual, not medical determination.  And VA adjudicators 
decide questions of fact, whereas doctors decide medical 
issues.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

For these reasons and bases, the Board finds that the record 
does not establish the occurrence of an in-service stressor 
in the veteran's case.  That is, while she asserts that she 
was sexually assaulted in Korea, the Board finds that none of 
the alleged instances - neither the assault by a superior 
officer nor his coercing her to have sexual activity, 
including oral sex in a car, with another servicemember, is 
objectively corroborated or verified by the record.  And so, 
it is for this reason - a lack of credible supporting 
evidence that the claimed in-service stressor occurred, that 
the veteran's claim fails, not for the lack of the required 
diagnosis of PTSD or its purported relationship to a sexual 
assault coincident with her military service.  Accordingly, 
the veteran's claim for service connection for PTSD must be 
denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in her favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


